       Case 1:20-cv-00194-MEM Document 17 Filed 06/08/20 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

HILLARY MARKS,                           :

                  Plaintiff              :    CIVIL ACTION NO. 1:20-194

       v.                                :       (JUDGE MANNION)

ANDREW SAUL, Commissioner                :
of Social Security,
                                         :
                 Defendant
                                         :


                                   ORDER

      Pending before the court is the report of Magistrate Judge Martin C.

Carlson, which recommends that the decision of the Commissioner denying

plaintiff’s claim for Supplemental Security Income be reversed and the action

be remanded to the Commissioner for further consideration. (Doc. 16). No

objections have been filed to the report and recommendation. Upon review,

the report will be adopted in its entirety.

      In considering plaintiffs’ appeal in this matter, Judge Carlson has

determined that plaintiff was prejudiced in her proceedings in at least three

ways. Initially, Judge Carlson finds that the ALJ inappropriately implied that

plaintiffs’ pregnancy negated her claim of disability. Moreover, Judge

Carlson finds that the ALJ’s decision prematurely and improperly discounted
       Case 1:20-cv-00194-MEM Document 17 Filed 06/08/20 Page 2 of 3




plaintiffs’ mental impairments, finding at Step 2 that these impairments did

not meet the de minimus threshold for finding a condition severe, even

though an examining expert concluded that plaintiff suffered from marked

impairments in multiple spheres of functioning. Finally, Judge Carlson finds

that the ALJ failed to give meaningful consideration to plaintiff’s obesity,

concluding that plaintiff, who weighed 326 pounds, could “have frequent

stairs, balance, kneel, stoop, crouch and crawl.” (The court is unsure exactly

what the ALJ was saying here, which is also concerning.) Finding that

plaintiff’s status as an unrepresented litigant contributed to the prejudice to

plaintiff, Judge Carlson recommends that this case be reversed and

remanded to the Commissioner for further proceedings. As indicated, neither

party has filed objections to Judge Carlson’s report and recommendation.

      Where no objection is made to a report and recommendation, the court

should, as a matter of good practice, Asatisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.@ Fed. R.

Civ. P. 72(b), advisory committee notes; see also Univac Dental Co. v.

Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa. 2010) (citing

Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges

should give some review to every report and recommendation)).

Nevertheless, whether timely objections are made or not, the district court

                                      -2-
            Case 1:20-cv-00194-MEM Document 17 Filed 06/08/20 Page 3 of 3




may accept, not accept, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge. 28 U.S.C. '636(b)(1);

Local Rule 72.31.

        Upon review of Judge Carlson’s report and recommendation, the court

finds no clear error of record. Moreover, the court agrees with the sound

reasoning which led Judge Carlson to his conclusions. As such, the court will

adopt Judge Carlson’s report in its entirety.

        NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

        (1) The report and recommendation of Judge Carlson (Doc. 16)

        is ADOPTED IN ITS ENTIRETY as the decision of the court.

        (2) The final decision of the Commissioner denying plaintiff’s

        claims is REVERSED.

        (3) The instant action is REMANDED to the Commissioner for

        further proceedings.

        (4) The Clerk of Court is directed to CLOSE THIS CASE.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge

DATE: June 8, 2020
20-194-01



                                        -3-
